Citation Nr: 0001655
Decision Date: 01/20/00	Archive Date: 09/08/00

DOCKET NO. 96-05 259               DATE JAN 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a disorder characterized
as right testicle pain with scrotum strain.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

5. Entitlement to an increased (compensable) evaluation for the
residuals of a left index finger fracture.

6. Entitlement to a permanent and total disability rating for
pension purposes.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

J. Johnston, Counsel 

INTRODUCTION

The veteran had active honorable service from May 1967 to March
1982. He was separated for cause with an Under Other Than Honorable
Conditions (UOTHC) discharge in November 1984. Pursuant to an
unappealed VA administrative decision issued in May 1985, the
veteran's period of active service from March 1982 to November 1984
included willful and persistent misconduct constituting a bar to
all VA benefits which might derive from that period of service. The
veteran remains entitled to all VA benefits attributable to
honorable military service from May 1967 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from numerous rating decisions issued by the Los Angeles,
California, Department of Veterans Affairs (VA) Regional Office
(RO), which have denied entitlement to the benefits sought on
appeal. While the veteran initially sought a Travel Board hearing,
that hearing request was later revoked and the veteran did not
request any personal hearing in his most recent VA Form 9,
submitted in July 1996.

During the pendency of this appeal, the veteran had requested
entitlement to service connection for a right shoulder disorder.
Service connection for a right shoulder disorder was granted in an
RO rating decision issued in January 1999. The veteran was notified
of that allowance in February 1999 and there is no evidence of any
response thereto.

2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the well-grounded claims decided herein has been requested or
obtained.

2. No chronic low back disorder was identified during the veteran's
honorable service and no clinical or other competent evidence on
file relates any current low back disorder to any incident, injury
or disease of his honorable military service.

3. No competent evidence has been presented to show the presences
of a current right testicle or scrotal disorder.

4. A headache disorder was noted when the veteran was examined for
service and the evidence does not show any permanent increase in
severity of headaches during service; current headaches are related
to various causes unrelated to any incident, injury or disease of
active, honorable service.

5. While the veteran had nine months of service in Vietnam, he did
not serve or participate in combat; he has not provided any
specific stressors which are verified or verifiable; and, the
preponderance of the clinical evidence on file is against a
diagnosis of PTSD.

6. The veteran has no disabling residual of a fractured left index
finger.

7. The veteran has maintained full-time employment with VA as a.
clerk since 1995, and there is no clinical evidence or opinion on
file which indicates that the veteran is unable to work due to
disability.

- 3 -

CONCLUSIONS OF LAW

1. The veteran's claims for entitlement to service connection for
a low back disorder and for right testicular pain with scrotum
strain are not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. A chronic headache disorder was not incurred in or aggravated by
active service. 38 U.S.C.A. 1110, 1111, 1131, 1154, 5107(a) (West
1991); 38 C.F.R. 3.303, 3.304, 3.306 (1999).

3. PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 3.303, 3.304
(1999).

4. The criteria for an increased (compensable) evaluation for the
residuals of a fractured left index finger have not been met. 38
U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. 4.1, 4.2, 4.3, 4.7,
4.10, 4.31, 4.71a, Diagnostic Code 5225 (1999).

5. The criteria for a permanent and total disability rating for
pension purposes have not been met or approximated. 38 U.S.C.A.
1502, 1521, 5107(a) (West 1991); 38 C.F.R. 3.340, 3.342, 4.15,
4.17, 4.18, (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Right Testicular and Low Back Disorders

Law and Regulation: A person who submits a claim for VA benefits
has the burden of submitting evidence sufficient to justify a
belief by a fair and impartial individual that the claim is well
grounded. 38 U.S.C.A. 5107(a). The Court of Appeals for Veterans
Claims (Court) has provided that a well-grounded claim is a
plausible claim, one which is meritorious on its own or capable of
substantiation. Such claim need not be conclusive but only possible
to satisfy the initial burden of 38 U.S.C.A.

- 4 -

 5107(a). Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Murphy v.
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be accompanied by
evidence. The VA benefits system requires more than just an
allegation; a claimant must submit supporting evidence and the
evidence must justify a belief by a fair and impartial individual
that the claim is plausible. Tirpak v. Derwinski, 2 Vet. App. 609
(1992). Where the issue presented in an application for service-
connected disability is factual in nature, e.g., whether an
incident or injury occurred in service, competent lay testimony,
including a veteran's solitary testimony, may constitute sufficient
evidence to establish a well-grounded claim under 38 U.S.C.A.
5107(a). See Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical causation
or a medical diagnosis, competent medical evidence to the effect
that the claim is "plausible" or "possible" is required. Murphy v.
Derwinski, 1 Vet. App. 78 (1990). A claimant cannot meet the burden
imposed by 5107(a) merely by presenting his own or other lay
testimony because lay persons are not competent to offer expert
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Consequently, lay assertions of medical causation cannot constitute
sufficient evidence to render a claim well grounded under 5107(a);
if no cognizable evidence is submitted to support the claim, it
cannot be well grounded. Tirpak v. Derwinski', 2 Vet. App. 609, 611
(1992).

Generally, for a service-connection claim to be well grounded a
claimant must submit evidence of each of the following: (1) Medical
evidence of a current disability; (2) medical evidence, or in
certain circumstances lay evidence, of in- service incurrence or
aggravation of a disease or injury; and (3) medical evidence of a
nexus between the asserted in-service injury or disease and the
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see
also Elkins v. West, 12 Vet. App. 209, 213 (1999) (en banc).
Alternatively, either or both of the second and third Caluza
elements can be satisfied, under 38 C.F.R. 3.303(b), by the
submission of (a) evidence that a

- 5 -

condition was "noted" during service or during an applicable
presumption period; (b) evidence showing post-service continuity of
symptomatology; and (c) medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the post-
service symptomatology. See Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997). The credibility of the evidence presented in support of
a claim is generally presumed when determining whether it is well
grounded. See Elkins, 12 Vet. App. at 219 (citing Robinette v.
Brown, 8 Vet. App. 69, 75-76 (1995)).

Finally, the Court has held that without competent clinical
evidence: establishing the existence of current disability, the
claim for service connection cannot be well grounded. Rabideau v.
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3
Vet. App. 223, 225 (1992). A claim that is not well grounded does
not present a question of fact or law over which the Board has
jurisdiction. 38 U.S.C.A. 7105(d)(5); Grottveit v. Brown, 5 Vet.
App. 91 (1993).

Service connection may be established for disability resulting from
disease or injury suffered in line of duty. 38 U.S.C.A. 1110, 1131.
Service connection may also be granted for certain chronic
disabilities, such as arthritis, which is shown to have become
manifest to a compensable degree within one year from the date of
separation from service. 38 U.S.C.A. 1101, 1112, 1113, 1137; 38
C.F.R. 3.307, 3.309. Service connection may also be granted for any
disease diagnosed after discharge, when all of the evidence,
including that pertinent to service, establishes the disease was
incurred in service. 38 C.F.R. 3.303(d).

For a showing of chronic disease in service, there is required a
combination of manifestations sufficient to identify a disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings. Continuity of
symptomatology is required only where the condition noted during
service is not, in fact, shown to be chronic or where the diagnosis
of chronicity may be legitimately questioned. When the fact of
chronicity in service is not adequately supported, a showing of
continuity after discharge is required to support the claim. 38
C.F.R. 3.303(b).

6 -

Low Back Disorder: A careful review of all of the veteran's service
medical records fails to reveal any clinical evidence of a low back
injury or a chronic low back disorder during his period of
honorable active military service. In mid-August 1984, several
months before the veteran's administrative separation for cause,
and during a period of service (March 1982 through November 1984)
for which the veteran is barred from securing VA benefits, there is
evidence that the veteran sought treatment with complaints of low
back pain for three days. It was documented that there was "no
direct trauma." It was also noted that there was no pain radiating
into the legs below the knee. The veteran was provided aspirin and
wet soaks were recommended. The following day, the veteran was
again seen for low back pain. It was noted that there was no nausea
or vomiting or diarrhea or fever and no radiation of pain. It was
again clearly noted that there was no history of back trauma. The
veteran was provided stronger medication and restricted from
physical training for three days. This is the only documentation of
any treatment for a low back problem at any time during the
veteran's active military service. The physical examination for
separation from service in July 1984 clearly noted that the back,
spine and other musculoskeletal functions were normal. The veteran
did not complain at that time of any recurrent back pain.

There is no clinical evidence documenting treatment for chronic lax
back pain or other disability immediately or for many years after
the veteran's separation from active service. There is certainly no
evidence of arthritis of the low back to any degree within one year
after service separation.

In his first claim for service-connected disability of May 1992,
the veteran did not claim any low back problem. It was not until
September 1993, nine years after service separation, that the
veteran first filed a claim for service connection for low back
pain. He said he had been experiencing such pain for "many years,"
and that X-rays showed "back injury."

The first clinical evidence of a low back problem after service is
from May 1991, when private X-ray studies of the lumbar spine were
interpreted as revealing mild

7 - 

levoscoliosis consistent with paravertebral muscle spasm with minor
osteoarthritic spurring from L3 to L5. The L4-L5 disc space
appeared slightly narrowed.

The veteran was a resident of a VA domiciliary from March 1992 to
July 1993. During this period, he was provided various medical
treatment and evaluation. The discharge summary of this lengthy
domiciliary stay indicated that "in 1992 the [veteran] began having
low back pain for approximately two weeks prior to this admission."
X-ray studies of the lumbar spine and sacroiliac revealed
degenerative spondylosis at the L4-L5 level and mild scoliosis of
the upper spine convex to the left. The veteran was provided low
back physical therapy and exercises. During an October 1992 VA
general medical examination, there were no complaints or findings
of any low back problems.

In his November 1994 claim for pension, the veteran wrote that he
injured his back in " 1972" but he provided no other details, and
he indicated that he had never received any medical treatment for
his low back.

A January 1995 VA general medical examination noted that the
lumbosacral spine had full range of motion with negative straight
leg raising bilaterally. The assessment was transient low back pain
according to the veteran's history without sciatica and without
range of motion deficit. A July 1995 electromyographic (EMG) report
was interpreted as excluding any L5 radiculopathy.

In October 1998, the veteran was provided a fee-basis orthopedic
examination. He apparently reported that he developed chronic low
back pain as the result of lifting heavy items while in the service
in "1971. " He had not had any treatment for this problem.
Examination revealed complaint of pain to palpation of the
lumbosacral interval, but none elsewhere in the lumbar area. X-ray
studies were reviewed and interpreted as showing prominent spurring
along the inferior margin of the vertebral body of L3 and a slight
left-sided scoliosis. The veteran's medical records were reviewed.
This physician wrote that present X-ray evidence of low- back
degenerative disc disease did not correlate well with the report of
X-ray studies accomplished during service or at least when the
veteran was seen at the VA

- 8 -

hospital. He was unable to correlate these X-rays to any great
extent. There was some slight limitation of low back motion.

The veteran's claim for service connection for a low back disorder
is not well grounded because there is simply no competent evidence
which shows or demonstrates that the veteran incurred a low back
disorder during his honorable military service. While he has argued
that he sustained low back injuries in 1971 and/or 1972, no such
injury is documented in the service medical records which do not
appear to be incomplete. While acute low back pain of several,days'
duration is documented from late 1984, no significant low back
injury is then identified and no chronic low back disorder is
identified. The service separation physical examination does not
identify a low back disorder, and, in any event, this final period
of the veteran's military service may not be considered in any
grant of service connection because this period of service was
terminated by a UOTHC discharge and is a bar to the grant of
service connection for disability incurred during this period of
service.

Additionally, there is certainly no evidence of low back arthritis
at any time during service or within one year after service
separation. The first documented complaints and/or findings of low
back problems occur in the early 1990's, years after service
separation and, importantly, there is simply no competent clinical
evidence which in any way attributes findings made years after
service to any incident, injury or disease of active service. A
1992 VA domiciliary discharge summary notes the acute onset of low
back pain only two weeks prior to admission to the VA facility. The
most recent VA orthopedic examination from October 1998 could make
no correlation between current X-ray findings and service.

Accordingly, the veteran's claim for service connection for a back
disorder is not well grounded under the criteria set forth in
Caluza, supra. There is no competent evidence of a low back injury
or disorder at any time during service and the veteran's opinion
that a current low back disability is the result of injury
sustained during service is not competent inasmuch as he lacks the
requisite expertise

- 9 -

required to offer an opinion as to the etiology of a back disorder.
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Nor does the Court find that the veteran's low back disability
claim is well grounded based on a continuity-of-symptomatology
analysis. It is not clear c,n the facts of this case that there is
a "plausible" showing of the requisite continuous symptomatology.
Murphy, supra. In fact, medical evidence indicates an absence of
continuous symptomatology. When the veteran was discharged from a
VA domiciliary in 1993, it was noted that he began having low back
pain two week prior to his admission, i.e., in 1992. No competent
evidence of a nexus between the current low back disorder and any
continuous symptomatology is of record. A well-grounded continuity-
of-symptomatology claim generally requires medical evidence of a
nexus between the continuous symptomatology and the current claimed
condition, and the veteran has not submitted any such evidence. See
Savage, supra. Again, given the nature of the disability involved,
his lay opinion is insufficient in this regard. See Savage, 10 Vet.
App. at 497 (holding that "medical expertise is required to relate
the appellant's present arthritis etiologically to his post-service
symptoms"); see also McManaway v. West, 13 Vet. App. 60, 66-67
(1999). Accordingly, the Board holds that the claim is also not
well grounded under 38 C.F.R. 3.303(b). See Savage and Robinette,
both supra.

VA has neither the duty nor the authority to assist a claimant in
the absence of a well-grounded claim. Morton v. West, 12 Vet. App.
477 (1999); Epps, supra. However, VA may, dependent on the facts of
the case, have a duty to notify the veteran of the evidence needed
to support his claim. 38 U.S.C.A. 5103; see also Robinette v.
Brown, 8 Vet. App. 69, 79 (1995). In the instant case, the Board
finds that the RO has advised the veteran of the evidence necessary
to well ground his claim. The veteran has clearly been informed in
previous RO rating actions that in order to make his claim well
grounded, he should submit evidence of in-service low back injury,
evidence of a chronic low back disability during servile or of low
back arthritis during or within at least one year after service
separation, and clinical evidence providing a nexus or causal
connection between current findings and some incident, injury or
disease of active service.

- 10-

Testicular Disorder: During service in July 1971, the veteran
sought treatment complaining of a two-day history of sharp pain in
his right testicle which radiated somewhat to the right inguinal
region. He had not noted any swelling or redness of the testicles
although there was tenderness. There was no history of injury or
gonorrhea, and no urinary tract symptoms. Examination revealed that
the right testicle was of a decreased size compared to the left and
was somewhat tender. There was also a small 1-centimeter diameter
mass superior to the right testicle which was exquisitely tender.
The epididymis was within normal limits and there was no hernia
observed. The impression was a symptomatic spermatocele. Another
record from this time period indicates that the veteran had a half-
centimeter mass that was questionably attached to the testicle. The
left testicles was normal. These are the only records during
service discussing this problem.

However, a May 1972 periodical physical examination noted no
disability associated with these earlier findings. The same is true
for another formal service physical examination completed in March
1975. There were no complaints or findings of any disability
regarding the testicles, or a mass, or a symptomatic spermatocele.
The same was also true for a periodic service physical examination
in August 1980. Finally, it is noteworthy that no testicular
problem or mass or spermatocele was documented in the veteran's
final service separation examination from July 1984. It was,
however, noted that the veteran had had venereal disease subsequent
to the initial notations of the spermatocele in 1971. The veteran
did not complain at the time of final service separation of any
rupture or hernia or frequent or painful urination or any other
physical problem in association with the earlier findings.

There are no records from soon after service regarding any
testicular or scrotal problem. In May 1988, the veteran was
provided surgery at a private medical center for the excision of a
"left" epididymis cyst. At this time, the cyst was noted to be 2
centimeters in diameter and the pathology evaluation noted that it
was benign fibrovascular tissue. The operative report indicates
that this excision was provided on an outpatient basis without
adverse incident and there is no indication of any postoperative
residual on file.

In May 1992, the veteran filed his original claim indicating that
he had a "strained scrotum."

Records of the veteran's admission to a VA domiciliary from March
1992 to July 1993 note the existence of a 1-centimeter mass on the
"left" testicle. Also noted was a left inguinal hernia, "easily
reducible and nontender."

An October 1992 VA general medical examination report noted that
examination of the genitourinary system was normal except for a 3-
millimeter firm nodule on the right scrotum and some right
testicular atrophy. No complaints regarding these findings were
recorded. However, another VA general medical examination in
January 1995 recorded that the seminal vesicles and spermatic cord
were flexible and nontender and the testes were bilaterally free of
masses and nontender. The penis had no lesions and there was no
sign of active or past venereal disease.

Records of VA outpatient treatment in more recent times do not
reveal ongoing complaints or findings regarding a right testicular
atrophy or spermatocele or epididymal cyst or postoperative
residuals or scrotal strain. Most recently, in October 1998, the
veteran was provided a VA fee-basis examination which records the
veteran's report of having had an earlier removal of a cyst from
the "right" scrotum (the May 1985 private surgical record clearly
identifies the cyst as contiguous with the "left" epididymis). At
the time of the examination the veteran reported that he was
feeling fine. He denied any pain, any urinary problems, and any
erectile problems. Physical examination on palpation of the penis,
testicles, epididymis and spermatic cord were "all normal." There
was no sign of hernia. The diagnosis was status-post right scrotum
strain, "without residual." This physician wrote that the veteran
had a scrotum strain which was resolved at this time. His genital
examination was within normal limits.

- 12 -

The veteran's claim for service connection for what has been
characterized as right testicle pain with scrotum strain is not
well grounded because there is simply no current disability upon
which to base an award of service connection. See Rabideau v.
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet.
App. 223 (1992). While the veteran was noted to have some right
testicular atrophy and a small 1-centimeter mass superior to that
testicle during service, there is no competent clinical evidence on
file which shows that these findings during service resulted in or
caused a chronic disability which would support the award of
service connection. No chronic injury or disease was documented
during service, especially during multiple formal physical
examinations performed subsequent to the time that the initial
findings were documented in mid-1971.

While a 2-centimeter "left" epididymis cyst was surgically removed
after service in 1988, this cyst was not identified as a recurrence
of the "right" symptomatic spermatocele documented during service,
and that simple surgery was performed without incident and there is
no documented postoperative residual on file. While a left inguinal
hernia was noted after service, this finding was in no way related
to any incident, injury or disease of active service and there is,
in fact, no finding of a left inguinal hernia on more recent
examinations.

The most recent detailed physical examination on file simply
records a history of a right scrotal strain with no current
residual. Physical examination of the penis, testicles, epididymis
and spermatic cord were all normal and there were no signs of a
hernia. While the veteran apparently had a scrotal strain at some
point, no such strain was documented during service and any strain
which did exist is now resolved. Because there is no current
disability of the testicles or scrotum clinically shown, and
because there is no present disability related to the isolated
findings during service in 1971, the veteran's claim for service
connection for such a disorder must be found to be not well
grounded. In order to perfect such claim, the veteran would have to
provide competent clinical evidence which shows or demonstrates a
current disability which is in fact attributable to those findings
during service.

- 13 -

II. Headaches

Because the veteran is shown to have had headaches during and after
service, this claim is well grounded in accordance with 38 U.S.C.A.
5107(a). All of the facts have been properly developed and no
further assistance is necessary to comply with the duty to assist.

Additional Law and Regulation: There are medical principles so
universally recognized as to constitute fact (clear and
unmistakable proof), and when in accordance with these principles,
the existence of a disability prior to service is established, no
additional or confirmatory evidence is necessary. Manifestation of
symptoms of chronic disease from the date of enlistment or so close
thereto that the disease could not have originated in so short a
period will establish pre-service existence thereof. 38 C.F.R.
3.303(c).

A veteran will be considered to have been in sound condition when
examined, accepted and enrolled for service except as to defects,
infirmities, or disorders noted at entrance into service, or where
clear and unmistakable (obvious or manifest) evidence demonstrates
that an injury or disease existed prior thereto. Only such
conditions as are recorded in examination reports are to be
considered as noted. 38 U.S.C.A. 1111; 38 C.F.R. 3.3 04(b).

A history of pre-service existence of conditions recorded at the
time of examination does not constitute a notation of such
conditions but will be considered together with all other material
evidence and determinations as to inception. Determination should
not be based on medical judgment alone as distinguished from
accepted medical principles, or on history alone without regard to
clinical factors pertinent to the basic character, origin and
development of such injury or disease. They should be based on
thorough analysis of the evidentiary showing and careful
correlation of all material facts. 38 C.F.R. 3.304(b)(1).

A preexisting injury or disease will be considered to have been
aggravated by active military service where there is an increase in
disability during such service, unless

- 14 -

there is a specific finding that the increase in disability is due
to the natural progress of the disease. Clear and unmistakable
evidence (obvious or manifest) is required to rebut the presumption
of aggravation where a pre-service disability undergoes an increase
in severity during service. This includes medical facts an,d
principles which may be considered to determine whether the
increase is due to the natural progress of the condition.
Aggravation may not be conceded where the disability underwent no
increase in severity during service on the basis of all the
evidence of record pertaining to the manifestations of the
disability prior to, during, and subsequent to service. 38 U.S.C.A.
1154; 38 C.F.R. 3.306.

Facts: It is certainly noteworthy that at the time of the veteran's
initial preinduction physical examination in December 1966, in the
report of medical history which he completed himself, the veteran
clearly indicated that he had "frequent and severe headaches."
Additionally, the physical examination report itself clearly
recorded that the veteran had infrequent headaches at the time he
initially enlisted. While not apparently considered service
disqualifying, the fact that headaches preexisted service is
clearly documented in the initial service physical examination
report.

Thereafter, the veteran complained of headaches on numerous
occasions during service. In its September 1994 rating action, the
RO apply pointed out one complaint in 1967, four in 1968, one in
1969 associated with an upper respiratory infection, one in 1970,
one in 1971, one in 1973 associated with probable flu, two in 1975,
and one in 1977 associated with an upper respiratory infection. It
is noteworthy that the first complaint of headaches occurred within
several months of the veteran's enlistment. In June 1968, the
veteran provided a "2" year history of intermittent headache. In
September 1968, the veteran again provided a "2" year history of
headaches. In March 1970, he provided a "4" year history of dull
headaches. In December 1975, the veteran indicated that headaches
were "infrequent and not severe." At no time during service was
there a diagnosis of migraine headache nor was there a finding of
any chronic disease c,r injury or trauma which resulted in
intermittent headache. The only formal physical examination report
which noted recurrent headaches was the veteran's final

- 15 -

examination report from July 1984 (during a period of service for
which he may not receive VA benefits) and this noted that such
headaches were of unknown etiology.

As noted in the introduction, the veteran was separated from
service-, for cause for a pattern of misconduct. A considerable
portion of this misconduct was associated with the veteran's abuse
of alcohol during active service. He apparently had been
apprehended for driving while intoxicated on several occasions and
had twice been referred to alcohol treatment classes. The veteran
continued to abuse alcohol after service separation and, in April
1991, was admitted to a VA medical center for treatment of alcohol
dependence which was his primary diagnosis. He reported using
alcohol for at least 20 years and his consumption was usually 1/2
to 1 pint of whiskey per day. He also reported a history of
headaches and a feeling that his "head is not clear" (quotes in
original) dating to "1968."

From the mid 1980's to early 1990's, the veteran had private
employment as a security guard. The veteran is shown to have been
convicted of driving while intoxicated on several occasions, after
service, the last time in approximately 1991, for which he was
incarcerated for several months. He likely also had a revoked
driver's license. It was at this time that he was terminated from
his last employment as a security guard. He obtained the services
of private counsel and pursued a claim for disability against this
last employer. In conjunction with this claim, he was provided
several comprehensive private medical examinations.

A private psychiatric examination from July 1991 details this post-
service history and specifically contains the veteran's complaint
of increasing stress with emotional symptoms, chest pain, shortness
of breath, anxiety, depression, sleep problems and headaches
commencing in June 1990. Symptoms specifically elicited in this
examination stated that headaches "started in June of 1990, and
have become worse since that time."

In June 1991, the veteran was also provided a private neurological
examination. At that time, he told the neurologist that he "began
to develop headaches last year." In reviewing past medical history
in conjunction with the description of current

- 16 -

neurological complaints, it was noted that the veteran had a
previous history of headaches during service in the military but
that this was related to hypertension which ceased following
treatment for hypertension by diet alone. This was recorded as
having occurred in 1972. An EEG test was provided to rule out focal
brain lesion for the purpose of this examination and the results of
such EEG were interpreted as being normal. The diagnostic
impression from this examination was slight stress headaches. In
discussing the concept of apportionment., this neurologist
specifically found that the veteran had been working "without
disability" prior to his exposure to stress in this post-service
employment. While in the remote past there had been a history of
headaches which had been resolved on an antihypertensive diet,
current headaches were entirely attributable to stress incurred @n
post-service work as a security guard and it was this neurologist's
opinion that apportionment of a disability evaluation for headache
was not warranted. This neurologist was a diplomat of the American
Board of Neurology.

In the final November 1991 private examination performed in
conjunction with the veteran's claim against a post-service
employer, after reviewing all previous private examinations and
performing a current examination, the doctor concluded the veteran
"still has occasional slight headaches" but "these are not
disabling."

In the veteran's initial claim for VA benefits in May 1992, he did
not mention headaches. He first mentioned problems with headaches
in his claim for pension filed in November 1994. There was no
complaint or findings of headaches on the veteran's initial October
1992 VA general medical examination. He did complain of headaches
during his January 1995 VA general medical examination. There was
an assessment of chronic cephalalgia "per patient history."

A March 1993 VA neurology clinic outpatient treatment record noted
that the veteran had tension type headaches which were probably
related to depression. The discharge summary from the veteran's
admission to a VA domiciliary from March 1992 to July 1993 noted
the veteran's complaints of recurring headaches. An MRI was
performed because of the veteran's significant history of
alcoholism with blackouts. This MRI was negative. He was then seen
in neurology and headaches

- 17 -

were felt to be primarily stress related. He was tried on a trial
of a particular medication with some relief Because he did not get
complete relief, he decided not to continue the medication. The
diagnosis was tension headaches.

In January 1996, a VA resident in neurology wrote that the veteran
had tension headaches which he had had "for a long time." VA
outpatient treatment records from December 1996 note chronic
headaches with a negative workup. It was noted that headaches could
be secondary to caffeine and the veteran was instructed to
discontinue caffeine. In February 1997, a VA outpatient treatment
record noted that a previous ear, nose and throat consult was
reportedly negative and it was also noted that a past MRI with
contrast was normal and a past CT scan of the brain was normal. The
assessment was tension headaches and there was a plan to attempt
different medication.

Finally, in October 1998, the veteran was provided a VA fee-basis
neurological examination. He reported that headaches were constant
with little relief. He denied any known aggravating factors such as
nausea, vomiting, photophobia, sonophobia, lacrimation or
rhinorrhea. All laboratory testing had been normal. The veteran
told this neurologist that when he initially had these headaches in
"1969," he was told they were due to high blood pressure. However,
he reported that he was started on medication until 1987 when blood
pressure resolved and he had not had any high blood pressure since
that time. Neurological examination of the cranial nerves was
normal and intact. Diagnosis was tension headaches without
neurological deficits.

Analysis: A preponderance of the evidence on file is against an
award of service connection for headaches. It is clear and
documented in the veteran's initial report of medical history for
induction in service in December 1966 that he reported the
existence of "frequent or severe headache" prior to the time of
initial service enlistment. While no identifiable disability
resulting in headaches,was documented on this examination, it is
nonetheless true that the physician reviewing this history
documented that the veteran had infrequent headaches at the time of
service entrance. Accordingly, while a "history" alone of pre-
service headache is held by regulation to be insufficient to
constitute a "notation" of pre-service condition, this

18 -

physician's written comment does constitute a notation of pre-
service headache. 38 C.F.R. 3.304.

Moreover, the veteran is shown to have had intermittent headaches
starting only several months after initial enlistment.
Additionally, he provided on two occasions a previous "2" year
history of headaches to military health care providers in June and
September 1968. On each occasion, this would have placed the onset
of headaches in 1966, prior to his entry to active service in May
1967. Again, in March 1970, the veteran provided a "4" year history
of headaches which would again have placed the onset of headaches
in 1966, prior to service.

Because the veteran noted frequent and severe headaches at the time
of service entrance and because a military physician documented the
existence. of headaches in the entrance physical examination, the
presumption of sound condition is not applicable. In terms of the
governing regulations, there is a clear notation of headaches at
the time of service induction and while they were noted to be mild,
the veteran's headaches have often been clinically noted as mild
during and after service. However, even if this presumption were
found to apply, that presumption would be rebutted by the clear and
convincing evidence of preexisting headaches as clearly discussed
above.

The veteran noted having had frequent and severe headaches in his
preinduction examination of December 1966, more than five months
before he entered onto active service in May 1967. That examination
report clearly noted the existence of headaches although they were
apparently felt to not be service disqualifying and indeed, the
veteran had some 17 years of active service with documented
intermittent headaches which did not apparently prevent him from
serving satisfactorily.

Moreover, there is certainly no evidence which shows that tension
headaches were aggravated or were permanently increased in severity
at any time during service. While there were numerous complaints of
headaches during service, no clinical evidence shows any permanent
increase in severity sufficient to warrant an

19 -

allowance of service connection on an aggravation theory. Clearly,
headaches of a tension nature were symptomatic of ordinary daily
stresses and became intermittently symptomatic on an occasional
basis. There is no clinical evidence from during or after service
which shows that any incident, injury or disease of active service
occurred which permanently increased the severity of the veteran's
preexisting headaches which he himself characterized prior to
enlistment as frequent or severe.

While there is not significant evidence in the service medical
records to support this, it is also noteworthy that several post-
service examination reports indicate that the veteran's headaches
during service had been attributed to hypertension which had been
treated by medication and/or diet and which later resolved in the
mid to late 1980's. Headaches thereafter were related to tension or
depression or caffeine or alcohol or other factors unrelated to
service.

Psychiatric and neurological examinations performed in 1991 in
conjunction with the veteran's claim against a post-service
employer clearly stated that headaches at that time had commenced
in June 1992 and headaches at that time were clinically found to be
unrelated to any incident of military service a decade earlier.
Those private reports specifically found that apportionment for
headache was not warranted and that all headaches from the early
1990's were entirely attributable to the veteran's post service
employment from which he had been terminated. Of course, any
present headaches which are attributable to incidents of stress
from the early 1990's would certainly be entirely unrelated to any
incident of service many years earlier.

Finally, it is clear that there is certainly no diagnosis of
migraine headache nor is there any finding of a neurological or
organic cause for a chronic headache disorder in any clinical
evidence on file from service or thereafter. All laboratory and
clinical tests including MRI and CT scans of the brain have been
entirely normal. Headaches have most often been attributed to
tension. They have also strongly been implied to be partially
attributable to long-term alcohol use, although such use

- 20 -

appears to have been terminated since and after the veteran was a
member of a VA domiciliary in 1992 and 1993.

Accordingly, a clear preponderance of the evidence on file is
against an award of service connection for headaches of a tension
nature. Headaches preexisted service and were not aggravated by
service. There is no clinical or other competent evidence on file
which shows that any incident, injury or disease of active service
resulted in the onset of headaches or permanently increased the
severity of preexisting headaches. There has never been any
neurological or organic deficit identified as the etiological
origin of headaches.

III. Post-traumatic Stress Disorder

The claim for service connection for PTSD is well grounded in view
of the veteran's assertions of in-service stressors and a diagnosis
of PTSD. All relevant evidence necessary for the present
disposition of the appeal has been requested or obtained and no
further assistance is necessary to comply with the duty to assist.

Additional Law and Regulation: Service connection for post-
traumatic stress disorder (PTSD) requires medical evidence
diagnosing the condition in accordance with 38 C.F.R. 4.125(a) of
this chapter; a link, established by medical evidence, between
current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
If the evidence establishes that the veteran engaged in combat with
the enemy and that the claimed stressor is related to this combat,
in the absence of clear and convincing evidence to the contrary,
and provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in-service stressor. 38 U.S.C.A. 1154(b); 38 C.F.R.
3.304(f); Cohn v. Brown, 10 Vet. App. 128 (1997).

38 C.F.R. 4.125 requires diagnoses of mental disorders to conform
to the American Psychiatric Association's Diagnostic and
Statistical Manual of Mental

- 21 -

Disorders, 4th Edition (DSM-IV). PTSD is identified in the DSM-IV
with a description of detailed symptomatology. These symptoms
include reexperiencing a traumatic event(s) by recurrent and
intrusive recollections, dreams, flashbacks, intense psychological
distress and physiological activity. Other symptoms include
persistent avoidance of stimuli associated with the trauma and
numbing of general responsiveness which was not present before the
trauma. Symptoms also include increased arousal, not present before
the trauma, including such things as difficulty falling or staying
asleep, irritability or outbursts of anger, difficulty
concentrating, hypervigilance, exaggerated startle response.

Facts: The veteran served in Vietnam from June 1971 to March 1972.
The service medical records contain no complaint, finding or
diagnosis of PTSD or any psychiatric or psychological abnormality.
All examinations for service show that the veteran was
psychiatrically normal. In February 1978, the veteran was evaluated
by a service mental health department to determine if he was
qualified for drill instructor schools. There was no noted
abnormality. In June 1984, the veteran was provided a service
mental status evaluation in conjunction with his administrative
separation for cause based upon misconduct. Behavior was normal, he
was fully alert, fully oriented, his mood or affect was
unremarkable, his thinking process was clear, thought content was
normal, and memory was good. The veteran was found to have the
capacity to understand and participate in the proceedings and he
met future retention requirements of the service. There was no
noted abnormality. It was clearly documented that there was no
evidence of any psychiatric disorder.

The service personnel records reveal that the veteran's initial
assignment in Vietnam was as a student but that he later was
assigned the principal duty of cannoneer with an artillery unit.
However, there is no objective record that he actually served in a
combat status at any time during overseas service. He did not serve
with the infantry and aside from physical presence, there is no
award of any objective decoration or ribbon reflecting combat
service.

22 -

In July 1984, the veteran requested and received a formal
administrative discharge board hearing and the transcript of this
lengthy hearing is on file. Under oath and before three officer
members of the Board while represented by counsel, the veteran
testified at that hearing about the incidents resulting in his
proposed separation. There were a series of disciplinary
infractions described including several offenses of driving under
the influence of alcohol. The fact that the veteran had Vietnam
service was considered by members of the discharge board and
questions about his service in that theater were put to him. When
asked what he did in Vietnam, he stated that "I was on a fire base,
but I've never been in a fire fight." When asked if it was quiet
the veteran replied that it was during his time there. When asked
if he had ever been treated for any mental health problems he
reported no. When asked if he was an alcoholic he said yes.
Throughout the extensive transcript of administrative discharge
board hearing, there was no intimation that the veteran had any
form of psychiatric problem or that he had a drinking problem which
was in any way attributable to incidents of his Vietnam (or other
military) service.

In April 1991, the veteran sought treatment with VA for alcohol
dependence. A lengthy history of alcohol abuse was discussed. He
said that his "head is not clear" dating to " 1968." His only
complaint of "nervousness" (quotes in original) was about the
prospect of another jail term for his latest DUI arrest. He
reported that he had been arrested four times for DUI, the last
three of which had been in California. He had served two short jail
terms for DUI, and was awaiting sentencing on the most recent
arrest. It was recorded that he had been fired from his most recent
job in January 1991 for alcohol-related reasons. The veteran was to
be provided a psychiatric assessment but there is no indication of
any anxiety or stress related to service in any record of this
hospitalization.

As discussed above, the veteran was provided a series of private
examinations in conjunction with a claim filed against his post-
service employer that terminated his service in early 1991. During
a June 1991 internal medicine examination, the veteran told this
physician that he had the onset of nervousness, headaches and poor
appetite at the "end of 1990." After thoroughly reviewing the work
and medical history of the veteran it was this physician's opinion
that the veteran's diagnosed

- 23 -

psychophysiologic gastrointestinal reaction was both caused and
aggravated by the emotional stress and strain of his employment
with the United Security Industries.

In a related July 1991 psychiatric examination, the veteran told
the physician that stress related to his post-service employment in
security began increasing in June 1990 at which time he developed
physical and emotional symptoms. He said he began having headaches,
chest pain with shortness of breath, anxiety, depression and sleep
problems. This anxiety was specifically related to a series of
interpersonal problems he had with his latest employment. Current
physical problems included headaches which started in June 1990 and
had become worse since that time. He also had low back pain, chest
pain with shortness of breath, soreness of the shoulder, fatigue,
and poor appetite. In terms of emotional symptoms, he reported
anxiety and nervousness culminating since June 1990 on an intensity
of 8 on a 10-point scale. He also reported depression, sleep
disturbance, irritability, mood changes, poor concentration, memory
loss and confusion, and lack of self confidence. The veteran
reported no other history of mental illness or contact with mental
health facilities. He provided a legal and personal history which
discussed multiple incidents of driving under the influence but
there was no discussion of any particular stress related to
military service of any kind. His mood was one of moderate to
severe depression and moderate to severe anxiety. There were no
reports of nightmares, flashbacks, exaggerated startle response,
reexperiencing of any events of service, efforts to avoid
activities or feelings of incidents in military service, feelings
of detachment or estrangement from others, sense of foreshortened
future, or hypervigilance. The diagnosis from this thorough report
of examination resulted in an Axis I finding of adjustment disorder
with mixed emotional features.

Psychological testing which had been performed revealed a valid
MMPI indicating severe depression, anxiety and somatization. Stress
and physical and emotional symptoms were attributed to the
veteran's most recent employment with the United Security
Industries. Primary symptoms were headaches, low back pain,
insomnia, anxiety and depression. The principal finding was of
severe clinical depression. It was specifically noted that these
symptoms had developed within three months of

- 24 -

the onset of the stressors and by the time of this evaluation they
had not lasted for over six months. It was specifically noted that
the veteran's problems and symptoms did not meet the criteria for
any other specific mental disorder. It was concluded that the
veteran was temporarily totally disabled for approximately 4 to 16
weeks but that he was not yet permanent and stationary.

As noted above, the veteran lost his job and was subsequently
incarcerated in conjunction with a conviction for driving under the
influence of alcohol. When he was released from incarceration he
was unable to return to his apartment as rent was unpaid. The
veteran then sought and was provided VA domiciliary thereafter from
March 1992 to July 1993. In May 1992, over 10 years after service
separation (and two months after entering the VA domiciliary), the
veteran first filed a claim for service connection for PTSD.

During that domiciliary admission, the veteran was provided VA
psychological and psychiatric evaluation. In July 1992, he reported
being a gunner in a gun section in Vietnam and described his duty
there as "scary." He denied involvement in fire fights. However, he
said he did serve on perimeter duty. He denied losing any close
friends but did report that this duty caused him problems, that he
was very reactive to noise, and that he had intermittent intrusive
thoughts of his experiences. He reported some nightmares and
avoided discussing his experiences there and also avoided stimuli
that would remind him of those experiences. He was also provided an
MMPI which revealed a significant level of depression. The
assessment from psychological testing was that the veteran had a
prior history of a major depressive episode. He also had a clear
diagnosis of alcohol dependence, currently in remission. The
psychologist stated that the veteran also had "symptoms of [PTSD]
which he has not sought treatment for until recently."

Also while a member of a VA domiciliary, the veteran was provided
a VA psychiatric examination. The veteran provided the psychiatrist
with records regarding his current workers compensation stress
claim filed against his most recent employer. It was noted that the
private psychiatrist had evaluated him and diagnosed him with an
adjustment disorder with mixed emotional features. The VA

psychiatrist said that it was "of interest" that there was no
mention of any history of stress incurred in service nor was there
any history of any symptoms of PTSD contained in the private
psychiatrist's report. During this VA psychiatric examination, the
veteran reported being in action "twice." In one instance the
Vietcong were mortaring his outpost and although he was not injured
a man he slightly knew was hit and killed some 20 meters distant.
In one other instance, he reported firing a machine-gun at an enemy
personnel but did not know whether the enemy was injured. In this
examination report, the veteran reported being quite scared while
in Vietnam and claimed that he developed restless sleep and
diminished appetite and often suffered nightmares regarding
incoming rounds which would awaken him. He also reported having
flashbacks of helicopters falling. Despite these reported symptoms,
the veteran had only sought psychiatric treatment approximately 18
months earlier, shortly after he had been arrested for driving
under the influence of alcohol. The treating psychiatrist at the
domiciliary had prescribed the veteran with antidepressant
medication. Under summary and conclusion, this psychiatrist wrote
the veteran was "involved in only two actual events that could be
described as combat." He sustained no injuries but alleged having
nightmares and occasional flashbacks. He also apparently told this
physician he began abusing alcohol excessively first in Vietnam.
This doctor wrote that "giving [the veteran] the benefit of the
doubt, I would say that he most likely does have some symptoms
suggestive of post-traumatic stress disorder." Aside from that, the
Axis I diagnoses were dysthymia and alcohol dependence in
remission.

The records on file from the balance of the veteran's lengthy stay
ire the VA domiciliary occasionally report incidents and symptoms
of depression but the Board cannot identify any documented
incidents of actual PTSD symptoms of nightmares or flashbacks or
significant startle response or anhedonia or certain stimuli
avoidance. The veteran was evaluated for vocational rehabilitation.
and was encouraged in completing a course of clerical training. He
was competent for VA purposes.

- 26 -

In October 1998, the veteran was provided with a fee-basis VA
psychiatric examination. During this examination, the veteran
reported that he served in Vietnam and Korea but was never injured
in battle and had never been in the infantry. He reported traumatic
experiences in Vietnam, mainly consisting of fear of being killed
or being bombed. Other than this, the veteran "did not describe any
particular traumatic events." In Korea, he was stationed far away
from the military zone and did not experience anxiety. The veteran
reported that since service separation he had dealt with intrusive
memories of being afraid for his life which occurred about "once a
month." They did not cause him to act out in any inappropriate
manner. He did not want to hide but felt tense and uncomfortable.
He also stated that he had nightmares approximately twice per month
and dreams of being attacked. He did not endorse any other post-
traumatic symptomatology such as paranoia, feelings of detachment
or hopelessness, hypervigilance, or impulsivity. The veteran did
complain of depression on a daily basis and complained of poor
energy and anhedonia. He also denied psychotic symptoms such as
delusions or paranoia and denied auditory or visual hallucinations.
There was significant alcohol abuse history. The alcohol abuse
resulted in significant marital problems and financial problems.

The veteran noted his past stay with a VA domiciliary in 1992 and
1993. During that time, he had been prescribed and took
antidepressants, however, he discontinued the medications because
he did not find them effective and "he has not been involved in
psychiatric treatment since 1993." The veteran reported having been
working "full time for the VA as a clerk since 1995 and he
continues to work in that capacity at present." He did not describe
any psychological problems as interfering directly with his ability
to carry on with his job duties.

This private psychiatrist provided detailed findings regarding
affective status, concentration, abstract thinking, insight and
judgment, fund of knowledge and reality contact. He also provided
detailed findings regarding current criteria for evaluating
psychiatric disability. The report of diagnoses under DSM-IV for
Axis I was (1) alcohol dependence in remission, (2) anxiety
disorder, not otherwise specified, and (3) dysthymia. The current
Global Assessments of Function (at

27 -

present and for the past year) were 85 for alcohol abuse, 72 for
anxiety disorder not otherwise specified, and 65 for dysthymia.

This private psychiatrist found that the veteran did not meet the
DSM-IV criteria for PTSD. Although he might meet criteria A, his
symptomatology did not rise to a significant level to meet criteria
B, C, D, or F. He did not attribute any significant social or
personal problems as directly related to PTSD symptoms. At this
point, he was only able to diagnose the veteran with anxiety
disorder not otherwise specified. He also reported symptoms which
were clearly consistent with dysthymia and he continued to feel
depressed on a daily basis. Despite the veteran's significant
subjective complaints, he did not exhibit any objective symptoms
that would significantly substantiate his subjective complaints.
Overall, his mood and affect remained full and appropriate
throughout the evaluation and he was emotionally stable without any
impulsivity. There was good concentration, good memory functioning,
and no difficulty interacting with the physician or the Clinical
staff. The veteran remained fully employed as a clerk with VA and
had not experienced any significant remission from his
psychological difficulties over the past year. He opined that the
veteran's dysthymia was most likely 75 to 80 percent responsible
for any ongoing subjective difficulties but there was no evidence
to suggest that the veteran's dysthymia was related to his time in
service but may be directly related to the negative consequences
that alcohol had had on the veteran's life in the past.

Analysis: A clear preponderance of the evidence is against a claim
for service connection for PTSD. There is no objective evidence
showing that the veteran served in combat with the enemy. He lacks
any of the usual awards reflecting combat action and has himself,
usually, stated that he had no such action. Most notably, in sworn
testimony provided to the members of his administrative discharge
board in 1984, the veteran stated that he had "never been in a fire
fight." He stated that it was quiet during his time in Vietnam. He
was not assigned in the infantry but despite being assigned to an
artillery unit as a cannoneer, there is no objective evidence that
the veteran performed combat duties of any kind during service in
Vietnam.

- 28 -

Years after service, in conjunction with a claim for service
connection for PTSD, the veteran modified this statement somewhat
by indicating that he had been under fire from enemy mortars and
had observed an individual who he vaguely knew killed some 20
meters away. He also stated that he once fired at the enemy but was
unsure of any consequences. He has provided no other statements of
specific combat-related or other satisfactory stressors related to
service other than a statement of feelings of being afraid for his
life during service in Vietnam. No combat stressor is verified and
given the general nature of the limited stressors mentioned, no
verification would likely be possible.

However, stressor verification is not essential to this claim
because the Board concludes that the preponderance of the evidence
is against a valid diagnosis of PTSD. It is significant and
noteworthy that at the time the veteran first sought treatment with
VA for alcohol rehabilitation in April 1991, the only nervousness
or stress complained of was the prospect of another term of
incarceration for his latest DUI arrest. There was no mention of
any stress related to any incident of service including duty in
Vietnam. Later that year, the veteran was provided a series of
medical evaluations in conjunction with a claim against a post-
service security employer. During multiple clinical examinations,
there was no statement of service related stressors or any symptoms
consistent with a valid diagnosis of PTSD in accord with the DSM-
IV. All psychiatric symptoms identified were exclusively attributed
by the veteran to his post-service employment with a security firm
with an onset unanimously identified by clinicians as having
occurred in 1990. Stress, anxiety, and depression were all
attributable to the veteran's most recent employment relation.
Valid MMPI testing indicated severe depression and it was clearly
reported that all psychiatric testing and evaluation did not meet
the criteria for any other specific mental disorder (including but
not limited to PTSD). Psychological testing and psychiatric
evaluation and follow-up resulted in a confirmed Axis I diagnosis
of adjustment disorder with mixed emotional features and alcohol
dependence. There were simply no significant symptoms consistent
with a diagnosis of PTSD reported by the veteran at any time during
this series of clinical examinations.

- 29 -

it was only several months after the veteran entered a VA
domiciliary that he first reported a list of symptoms consistent
with a valid diagnosis of PTSD. Moreover, it was only at the time
of this July 1992 psychiatric and psychological evaluation by VA,
that the veteran stated that he actually had been involved in two
combat related incidents, directly contrary to all previous
statements, including his sworn testimony provided at the time of
his discharge in 1984 where he stated that he had never been
involved in a fire fight and that his time in Vietnam had been
quiet. The stressful events are not verified and are likely not
verifiable given their generic nature. It is most noteworthy that
the veteran's first reported a list of PTSD symptoms at the July
1992 VA psychiatric examination, including nightmares regarding
incoming rounds and of flashbacks of helicopters falling, is
entirely inconsistent with all previous documented statements.

Moreover, even given the fact that the veteran first reported two
Vietnam service related stressful incidents and a list of PTSD
symptoms at the time of this May 1992 psychological testing and
psychiatric evaluation, the psychologist wrote that the veteran was
"clearly depressed" and had a "clear diagnosis of alcohol
dependence" but that he only had "symptoms of" PTSD. The VA
psychiatrist noted that it was "of interest" that no report of
psychiatric evaluation performed in connection with the veteran's
workers compensation claim from 1991 contained any mention of (a)
stress related to military service or (b) "any... symptoms of
[PTSD]." Having noted this clear disparity of the veteran's
reported history, the psychiatrist offered no opinion regarding the
veracity or credibility of the veteran's statements in support of
his claim for service connection for PTSD. Instead, this VA
psychiatrist simply reported that, "giving him the benefit of the
doubt" he would say that the veteran "most likely does have some
symptoms suggestive of [PTSD]." While each of these VA clinicians
included PTSD in their formal list of diagnoses, the fact is that
each wrote in their more detailed analyses that the veteran only
had "symptoms of" PTSD. These reports hardly support a clear or
conclusive diagnosis of PTSD. They do support diagnoses of
dysthymia/depression and alcohol dependence, in remission
(unrelated to military service).

- 30 - 

It is also noteworthy that a careful review of all of the clinical
evidence on file fails to contain any consistent reports of PTSD
symptoms in other records of inpatient and outpatient private and
VA medical treatment. The symptoms reported by the veteran during
his July 1992 VA psychiatric and psychological examinations are not
reported elsewhere. While symptoms consistent with dysthymia or
depression or major depressive episode are consistently reported,
these symptoms are not attributable to the veteran's honorable
military service or any incident of such service, but rather appear
secondary to a long history of alcohol dependence.

Finally, the most recent VA fee-basis psychiatric examination of
October 1998, during which the veteran reported (a) no specific
service-related stressors and (b) some PTSD symptoms (but less than
were reported in July 1992) resulted in a finding that the veteran
did not have a valid diagnosis of PTSD. This examination report is
superior to those VA reports from July 1992 in that it provides a
detailed evaluation of the veteran's symptoms with specific
reference to and discussion of the criteria for PTSD in the DSM-IV
and the Schedular criteria for evaluating psychiatric disorders in
38 C.F.R., Part 4. At the time of this examination, the veteran
only reported trauma from Vietnam as being a generic fear of being
killed or bombed. No specific incidents of combat were reported
which is consistent with the veteran's objective service personnel
records, the testimony he provided under oath at the time of his
administrative discharge board, and with reports provided to
multiple private clinicians in 1991. It is also noteworthy that
this report reveals that while the veteran had VA psychiatric
treatment in 1992 and 1993 including antidepressive medication, he
had discontinued those medications and had not been involved in any
psychiatric treatment since 1993. This is consistent, with reports
that the veteran had been abstinent from alcohol since that time.
The diagnoses found from this examination were alcohol dependence
in remission, anxiety disorder not otherwise specified, and
dysthymia. This physician very clearly provided his reasons and
bases for concluding that the veteran did not have a valid
diagnosis of PTSD in his written assessment. He also found that
despite the veteran's significant subjective complaints, he did not
exhibit any objective symptoms that would substantiate those
subjective complaints. He found that the veteran did have dysthymia
which was not related to his time in service but which

- 31 -

was related to the negative consequences that alcohol had had on
his life in the past. For the reasons and bases just provided in
this entire discussion, the Board finds this psychiatric assessment
to be the most reliable report on file.

Also for the reasons and bases discussed in this and other sections
of this opinion, the Board finds that the veteran's contentions and
statements of stressors and symptoms made in connection with his
claim for service connection. for PTSD (principally those
statements made to VA clinicians in 1992) lack credibility. In
service, there was no report of combat or other service stressor(s)
and there were no psychiatric symptoms other that those associated
with alcohol dependence (and these facts are fully supported in the
objective service medical and personnel records on file); in 1991
VA detoxification treatment, the principle reported stressor was
the prospect of incarceration, and the symptoms were of alcohol
dependence; in multiple private medical examinations in 1991, the
stressors were solely attributable (by both the veteran and all
examining clinicians) to post-service employment commencing in mid-
1990 and the symptoms were those consistent with diagnoses of
alcohol dependence and an adjustment disorder. Only in 1992 VA
examinations were there specific reports of combat related
stressors and this was also the first time a list of PTSD symptoms
were reported, dissimilar to all previous statements. The clear
inconsistency was noted by the VA psychiatrist in 1992. Finally, in
1998 the reports of stressors and symptoms fell somewhere in
between earlier reports; no specific stressors and some PTSD
symptoms. The most recent psychiatric examination report stated
that "[d]espite the [veteran's] significant subjective complaints,
[he] did not exhibit any objective symptoms that would
significantly substantiate his subjective complaints." That is,
this physician did not find the reported symptoms sufficiently
reliable to warrant a diagnosis of PTSD.

Accordingly, the Board finds that a preponderance of the evidence
is against an award of service connection for PTSD because the
veteran did not have significant if any actual combat service in
Vietnam, no reported stressor is verified or verifiable and, most
importantly, the only diagnoses of PTSD on file were tentative at
best and resulted from reports of stressors and symptoms which are
not credible and are not

- 32 -

consistent with the preponderance of the evidence on file, whereas
the remainder of the competent clinical evidence on file provides
alternate diagnoses of psychiatric disorders which are not related
to active military service.

IV. Left Index Finger

Law and Regulation: The 1945 Schedule for Rating Disabilities
(Schedule) will be used for evaluating the degree of disability in
a claim for disability compensation. The provisions of the rating
schedule represent the average impairment in earning capacity in
civil occupations resulting from those disabilities as far as
practicably can be determined. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.
Separate diagnostic codes identify the various disabilities. Any
reasonable doubt regarding degree of disability will be resolved in
favor of the claimant. 38 C.F.R. 4.3. Where there is a question as
to which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating, otherwise the lower rating
will be assigned. 38 C.F.R. 4.7. The basis of disability
evaluations is the ability of the body as a whole or of a system or
organ of the body to function under the ordinary conditions of
daily life including employment. 38 C.F.R. 4.10.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability to make
a more accurate evaluation, the regulations do not give past
medical reports precedence over current findings. 38 C.F.R. 4.2;
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Favorable or unfavorable ankylosis of either the major or minor
index finger warrants a 10 percent evaluation. 38 U.S.C.A. 4.7a,
Diagnostic Code 5225. To warrant a higher evaluation, there would
have to be shown an extremely unfavorable ankylosis which is to be
rated as amputation under Diagnostic Codes 5152 through 5156.

33 -

In every instance where the schedule does not provide a zero
percent evaluation for a diagnostic code, a zero percent evaluation
shall be assigned when the requirements for a compensable
evaluation are not met. 38 C.F.R. 4.31.

Facts: During service, an X-ray study from March 1968 was
interpreted as showing an avulsion fracture of the distal phalanx
of the second digit (index finger) of the left hand. The veteran is
left-handed. However, a service X-ray study of the left index
finger from over four years later in July 1972 was interpreted as
being "normal. No fractures."

There are no complaints of or findings made with respect to the
residuals of an avulsion fracture of the veteran's left index
finger during VA general medical examinations completed in October
1992 and again in January 199!i. Although there are various
orthopedic evaluations for other problems, the Board had difficulty
locating any records of the veteran ever having complained or
having sought treatment for the residuals of the fractured left
index finger.

He was most recently provided a VA fee-basis orthopedic examination
in October 1998. That report states that the veteran said he
injured the index finger of his "right" hand while playing softball
and has had some residual numbness but no other significant
problems. Examination of the upper extremities showed that the
right index finger exhibited no deformity, free motions or evident
tenderness. The only diagnosis was old injury of the right index
finger. The physician concluded that there was no residual problem
nor were there any complaints referable by the veteran to that
digit.

Analysis: In order for a compensable evaluation for the veteran's
left index finger to be warranted, there must be competent clinical
evidence of favorable or unfavorable ankylosis of that finger in
accordance with the schedule which would warrant a 10 percent
evaluation for either the major or the minor hand. The veteran is
left- handed and is documented to have fractured the left index
finger during service but there is simply a complete absence of any
clinical evidence of disability residual to the left index finger
at any time since the veteran was separated from service.  The

RO appropriately assigned a noncompensable evaluation for that
finger in its initial rating action of November 1992 and that
noncompensable evaluation has remained in effect ever since. While
the veteran has requested an increased evaluation, he has not
himself provided any evidence or argument supporting or
demonstrating any degree of ankylosis or other pathology warranting
a compensable evaluation. At the time of the most recent
examination, it appears that the veteran identified an old injury
of the "right" index finger which that orthopedist evaluated as
without disability. As before, there was certainly no complaint or
finding regarding the left index finger. There is simply no
clinical evidence or competent argument supporting a finding that
the veteran has favorable or unfavorable ankylosis of the left
index finger sufficient to warrant an increased (compensable)
evaluation. Considering that there are substantial orthopedic
treatment records on file over the years for various disabilities
and that all of these records are entirely silent for any
complaints, findings or treatment for the residuals of an old
fracture of the left index finger, an increased evaluation is
certainly not warranted.

V. Pension

Law and Regulation: To establish entitlement to pension benefits,
it is necessary for the evidence to show that the veteran is
permanently and totally disabled such as to prevent the "average
person" from engaging in substantial gainful employment or that he
is "unemployable" in a sense that his disabilities meet the
scheduler criteria for pension and such disabilities, permanent in
nature, prevent him from securing and following substantially
gainful employment commensurate with his level of education and
occupational background. 38 U.S.C.A. 1502, 1521; 38 C.F.R. 3.340.
3.342, and Part 4.

Total ratings for compensation based on unemployability of the
individual may be assigned where the schedular rating is less than
total, when the disabled person is, in the judgment of the rating
agency, unable to secure or follow a substantially gainful
occupation as a result of service-connected disabilities: Provided
that, if there is only one such disability, it is ratable at 60
percent or more, and that, if there are two

more, and sufficient additional disability to bring the combined
rating to 70 percent or more. 38 C.F.R. 4.16.

All veterans who are basically eligible and who are unable to
secure and follow a substantially gainful occupation by reason of
disabilities which are likely to be permanent, shall be rated
permanently and totally disabled. For the purpose of pension, the
permanence of the percentage requirements of 4.16 is a requisite.
When the percentage requirements are met, and the disabilities
involved are of a permanent nature, a rating of permanent and total
disability will be assigned if the veteran is found to be unable to
secure and follow substantially gainful employment by reason of
such disability. 38 C.F.R. 4.17.

Analysis: Ordinarily when evaluating a veteran's claim for
nonservice-connected pension benefits, the Board would conduct a
comprehensive evaluation of each and every identified disability,
both service connected and nonservice connected, and to provide a
schedular evaluation in accordance with the 1945 Schedule for
Rating Disabilities. The Board will not do so in the present case
because the veteran is clearly shown by the most recent evidence on
file to have been continuously employed with VA in a gainful
occupation from 1995 until present.

Historically, it is shown that the veteran apparently has
maintained sobriety after his lengthy VA domiciliary stay in 1992
and 1993 during which time he was provided assistance and training
in vocational rehabilitation. He apparently worked as a volunteer
for a period of months and was also provided specific training for
clerical work which would not require standing because of a
nonservice-connected injury to his left lower extremity which
resulted in tendon transfer surgery with footdrop. This injury is
clearly the most significantly physically disabling feature
affecting the veteran.

However, because the veteran is clearly demonstrated to have
maintained gainful employment with VA as a clerk from 1995 until
present, it is certainly not shown that he has sufficient
disability to render him permanently and totally incapable of any
form of employment in accordance with the applicable laws and
regulations.

Moreover, it is noteworthy that various private and VA evaluations
of the veteran do not conclude that he is unemployable. The private
clinical evaluations for mid- 1991 provided in conjunction with the
veteran's claim against a post service employer did not find that
the veteran was permanently and totally disabled but only found
that he was temporarily disabled from work. No clinical or
vocational evaluation on file has ever concluded that the veteran
has sufficient physical and/or mental disability to make it
impossible for him to work. He has been working since 1995 and
pension is accordingly not warranted.

ORDER

Entitlement to service connection for a low back disorder is
denied.

Entitlement to service connection for a testicular disorder is
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for post-traumatic stress
disorder is denied.

Entitlement to an increased (compensable) evaluation for the
residuals of a left index finger fracture is denied.

Entitlement to a permanent and total disability rating for pension
purposes is denied.

GARY L. GICK 
Member, Board of Veterans' Appeals

- 37 -



